EX-99.77C VOTES 3 ex77c.htm SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS SUB-ITEM 77C:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On April 16, 2012, the Annual Meeting of Stockholders of the Fund was held and the following matters were voted upon based on 6,598,077 shares of common stock outstanding on the record date of February 17, 2012: To approve the election of five directors to hold office until the 2013 Annual Meeting of Stockholders. Name of Directors For Withhold Ralph W. Bradshaw Edwin Meese III Scott B. Rogers Andrew A. Strauss Glenn W. Wilcox, Sr. To approve the elimination of the Fund’s fundamental investment restriction limiting investments insecurities issued by other investment companies. For Against Abstain To approve the replacement of the Fund’s fundamental investment restriction that the Fund shall not invest more than 5% of its total assets, taken at market value at time of purchase, in securities of anyone issuer other than the United States Government or its instrumentalities; or invest in the securities of companies which (together with the predecessors) have a record of less than three years continuous operation, or purchase more than 10% of any class of the outstanding voting securities of any one issuer(the “current diversification and unseasoned issuer restriction”). For Against Abstain
